Citation Nr: 1445161	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine, including as due to service-connected a right knee arthrotomy with right lateral meniscectomy (right knee disability).

2.  Entitlement to service connection for degenerative joint disease of the left knee, including as due to service-connected right knee disability.

3.  Entitlement to an increased rating, higher than 10 percent, for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2013, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 23, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal is requested as to the claim of service connection for degenerative joint disease of the lumbar spine, including as due to service-connected right knee disability.

2.  Resolving doubt in the Veteran's favor, left knee patellofemoral degenerative arthritis is proximately due to, or the result of, service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to his claim of service connection for degenerative joint disease of the lumbar spine, including as due to service-connected right knee disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for left knee patellofemoral degenerative arthritis as due to service-connected right knee arthrotomy with right lateral meniscectomy are met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, during his August 23, 2013 hearing before the undersigned, the appellant withdrew his appeal of his claim of service connection for degenerative joint disease of the lumbar spine, including as due to service-connected right knee disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this service connection claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. Service Connection

As the Board's decision to grant service connection for left knee patellofemoral degenerative arthritis herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran asserts that he has left knee degenerative arthritis due to service-connected right knee disability.  Thus, he contends that service connection is warranted for left knee degenerative arthritis.

Upon review of the record, the Board finds that the evidence is in relative equipoise. As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for left knee patellofemoral degenerative arthritis.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Law and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) ; but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  This is also a direct service connection theory of entitlement.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Analysis

The Veteran asserts that he has left knee degenerative arthritis due to his service-connected right knee disability.  Service connection for a right knee arthrotomy with right lateral meniscectomy was granted by the RO in a February 1972 rating decision and assigned a 10 percent disability rating.

The record contains private medical records from S.A., M.D., a physician at the Vanderbilt Bone & Joint Clinic, dated from December 2007 to February 2010, showing that, on September 10, 2009, the Veteran complained of left knee pain for one week.  He denied any definite trauma and had difficulty with ambulation favoring his left side.  On examination, the Veteran walked with a mild antalgic gait favoring the left side.  There was no knee effusion and no instability.  X-rays of his left knee showed early minimal early patellofemoral changes.  The assessment was a left medial meniscal tear.

When seen by Dr. S.A. on September 17, 2009, the Veteran ambulated with a mild antalgic gait.  Results of a magnetic resonance image (MRI) of the Veteran's left knee revealed normal meniscus and ligamentous structures.  There was no medial or lateral compartment wear.  There was grade 3 to 4 patellofemoral wear with a small chondral flap present.  The assessment included left patellofemoral degenerative joint disease with patella and trochlea chondromalacia.

A February 2010 note by Dr. S.A. indicates that the Veteran continued to have left knee problems, including intermittent swelling, anterior knee pain, and crepitus.  It was noted that he ambulated with a normal gait and station.  The assessment was right knee severe degenerative joint disease and left patellofemoral degenerative arthritis.  Dr. S.A. observed that it was difficult to determine the exact extent of causation of the Veteran's left knee problems, but a severe arthritis along his right side "would likely aggravate and potentially increase symptoms on his left."

In March 2010, the Veteran underwent VA examination.  The physician examiner did not review the Veteran's medical records.  The Veteran gave a history of left knee pain for three years.  On examination, the Veteran's gait was normal, and there was evidence of an abnormal shoe wear pattern with increased wear on the outside edges of the heels of both shoes.  Results of x-rays of both knees showed degenerative changes, bilaterally, greater on the right.  The assessment was mild degenerative joint disease, bilaterally, greater on the right.  

The examiner opined that the Veteran's degenerative joint disease of the left knee was less likely than not caused by or a result of his service-connected right knee disability.  The examiner's rationale was that the Veteran had mild degenerative joint disease, bilaterally, right greater than left, commensurate with his age.  The Veteran exhibited normal gait on examination.  Thus, it was less likely as not that the left knee degenerative joint disease was caused by his right knee disability, and more likely due to the results of aging and the rigors of his occupation (production manager).  The examiner cited an UpToDate on-line article to the effect that advanced age was one of the strongest risk factors associated with osteoarthritis.  It was also noted that certain occupational activities, especially those related to repetitive bending, appeared to be risk factors for the development of knee arthritis.

In a July 2010 written statement, Dr. S.A. reported that it is "likely that the symptoms on [the Veteran's] right side have likely contributed to increased symptoms on his left", although the physician could not determine to what degree.

In January 2012, a VA nurse practitioner reviewed the Veteran's medical records, and reiterated the March 2010 VA examiner's opinion.

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The record shows that the Veteran has left knee degenerative arthritis, diagnosed in 2009. 

Here, the medical evidence is in equipoise.  While Dr. S.A.'s opinion supports a link between the Veteran's current left knee degenerative joint disease and service-connected right knee disability, the March 2010 VA examiner offered a negative opinion.

Given the medical expertise of Dr. S.A., the Veteran's treating physician, that associates the Veteran's left knee degenerative joint disease with service-connected right knee disability, the Board is persuaded that the evidence supports the Veteran's claim and service connection may be granted.  As such, affording the Veteran all benefit of the doubt, service connection for left knee patellofemoral degenerative arthritis, as due to service-connected right knee disability, is warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.310.


	
      (CONTINUED ON NEXT PAGE)




ORDER

The appeal as to the claim for service connection for degenerative joint disease of the lumbar spine, including as due to service-connected right knee disability, is dismissed.

Service connection for left knee patellofemoral degenerative arthritis, as due to service connected right knee arthrotomy with right lateral meniscectomy, is granted.


REMAND

Right Knee

Since 1972, the Veteran has been assigned a 10 percent rating for his right knee disability, under Diagnostic Code 5259, for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a (2013).  This is the highest rating available under this diagnostic code.  Higher ratings are available under Diagnostic Codes 5257, 5260, and 5261, that measure knee instability, flexion, and extension, respectively.  Id. 

In his July 2010 statement, Dr. S.A. opined that the Veteran's posttraumatic arthritis of his right knee was likely directly related to his previous injury and subsequent total lateral meniscectomy as he now had severe valgus degenerative arthritis.

However, there is disagreement regarding the severity of the Veteran's right knee arthritis.  In February and July 2010, Dr. S.A. diagnosed right knee severe degenerative joint disease, although the March 2010 VA examiner only diagnosed mild bilateral degenerative joint disease of the knees, greater on the right.

Additionally, the private treatment records, dated from December 2007 to February 2010, show that the Veteran was advised that the only surgical intervention available to treat his right knee disability was total knee arthroplasty.

During his August 2013 Board hearing, the Veteran reported that his right knee symptoms had worsened since his March 2010 VA examination.  See Board hearing transcript at pages 6 and 7.  He noticed that he had additional knee grinding, popping, locking, and swelling and that his knee gave out.  Id. at 6.

The Board is of the opinion that the Veteran should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected right knee disability.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the record reflects that the Veteran was last examined by VA in March 2010, and more than four years ago.

Further, during his March 2010 VA examination, the Veteran reported having flare-ups of right knee pain that impacted his knee function that occurred once every two to three months and lasted approximately one week, when he was unable to bear weight.  However, the VA examination report does not include findings as to the degree of further limitation of motion during flare-ups, if any.  VA is required to provide examinations that include this information.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  

Records

The Veteran testified that he recently started using VA as the source of his primary care.  He used a VA clinic at an Air Force base near his home, and was no longer treated by Dr. S.A.  See Board hearing transcript at page 12.  Thus, there appear to be some pertinent VA medical records that may affect the disposition of the instant claim that are not yet associated with the claim file.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).



Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all VA medical facilities at which he received treatment, and then obtain all medical records regarding his treatment.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a VA orthopedic examination performed by a physician with appropriate expertise (preferably an orthopedic surgeon) to determine the current severity and all manifestations of his service-connected right knee disability.  A copy of the claims file should be provided to the examiner for review.

a. The examiner should report the ranges of motion of the right knee in degrees. 

b. The examiner should also determine whether the right knee disability is manifested by any weakened movement, excess fatigability, incoordination, flare-ups or pain, etc. 

c. Any additional functional impairment due to any weakened movement, excess fatigability, incoordination, pain, or flare-up problems, etc., should be noted and expressed in terms of the degree of additional range-of-motion lost (beyond what is shown clinically).

d. The examiner should also note whether there is subluxation or instability in the right knee, and should provide an opinion as to its severity.

e. Reasons should be provided for all opinions rendered.

In rendering these opinions, the examiner is advised that the Veteran is competent to report his history and symptoms; and, such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

2. If the benefits sought on appeal remain denied, then issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is again advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


